Title: Enclosure: Richard Channing Moore to David Hosack, 20 October 1806
From: Moore, Richard Channing
To: Hosack, David


            
              Dear Sir
              
                                Staten-Island
                                Octob. 20 18056.
            
            The discordant opinions which are held by physicians of the first reputation, upon the Subject of yellow fever, have prevented me from Replying to your letter of january last, lest the information which I may offer should give rise to such observations as would necessarily  involve me in a medical controversy—From frequent conversations with my worthy preceptor, the late Mr. Richard Bayley, as well as from the perusal of those tracts, which had fallen under my notice, I for many years entertained the opinion, that the yellow fever, which has proved a scourge to our Cities, originated exclusively within their enclosures, and was confined to the impurity of their immediate atmosphere
            One of the first circumstances which excited in my mind an impression of the infectious nature of the disease, and which induced an alteration in my views, was the illness and subsequent death of Dr Wynant and his wife—This gentleman had been called to take the charge of a man from New-york, ill with yellow fever, upon the north side of this island—The Doctor, after an examination of the case, Judged it expedient to bleed the patient, and while engaged in the performance of that operation, the man was seized with violent puking, and discharged the contents of his Stomach upon his physician’s clothes—From the appearance of the matter so discharged, Dr Wynant expressed his apprehensions with respect to his own safety; he continued, however, his attendance faithfully, until the patient expired—A few days after the death of the person alluded to, Dr Wynant was taken seriously ill: the usual remedies were applied, from the use of which he imagined himself relieved, and expressed a conviction of his recovery—At this moment he was visited by Dr. Henderson and myself—When we entered his room, which was a fine, airy, comfortable apartament, he declared to us his expectation of being restored in a little time; the danger of the disease he concluded to be completly removed, and he was then in the use of bark and wine—His wife, an amiable woman, was sitting at his bed side, to all appearance in full health, elated with the prospect of her husband’s recovery—She, however, Soon discovered that her hopes were premature. the next day, the companion of her bosom was wrested from her arms by that fatal disease—Upon the day Mrs. Wynant was attacked with the same fever, which had terminated the life of her husband, and within the space of five days from its commencement she fell a victim to its malignant, deadly influance—
            Il Dr parla in seguito parla della malattia, che egli medesimo contrasse in occasione che fu chiamato a visitare un Parrocchiano preso da febbre gialla, che aveva guadagnata a New-york, e aggiunge altri casi dalla stessa natura avevano in Staten-Island—.
           